Name: Regulation (EEC) No 1334/72 of the Council of 27 June 1972 laying down general rules for granting the subsidy for cotton seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 589 29.6.72 Official Journal of the European Communities No L 147/5 REGULATION (EEC) No 1334/72 OF THE COUNCIL of 27 June 1972 laying down general rules for granting the subsidy for cotton seeds granting of the subsidy for cotton seeds produced within the Community, referred to in Article 1 of Regulation (EEC) No 1516/71 . Article 2 1 . Each Member State shall only grant the subsidy for cotton seeds produced in its own territory. 2 . The subsidy shall be granted to all seed producers who apply for it after the harvest, under conditions which ensure equal treatment for all eligible persons, irrespective of the place of their establishment within the Community . Article 3 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1516/71 1 of 12 July 1971 introducing a system of subsidies for cotton seeds, and in particular Article 1 (4 ) thereof; Having regard to the proposal from the Commission ; Whereas Article 1 of Regulation (EEC) No 1516/71 provides for the granting of a subsidy for cotton seeds produced within the Community, and whereas the general rules of application provided for in that Article should be laid down ; Whereas, to simplify the application of the subsidy system, the granting of the subsidy should be limited, in each Member State, to products harvested in the territory of that State ; Whereas, to ensure the proper functioning of the system, the recipient of the subsidy should be specified and provision should be made for a control system guaranteeing that the subsidy is only granted in respect of eligible products ; Whereas the control should be based on a system of declaration of the- areas sown and harvested ; Whereas , so as to ensure that the system is uniformly applied, detailed * rules for calculating the subsidy to be paid should be laid down ; 1 . Producing Member States shall set up an administrative Control system to ensure that the product for which a subsidy is requested complies with the conditions for granting the subsidy. 2 . For control purposes, those Member States shall apply a system of declaration of areas sown and harvested . Article 4 Producing Member States shall undertake random checks, in situ, of the accuracy of the declarations of the areas sown and harvested and the applications for subsidies submitted by producers . Article 5 HAS ADOPTED THIS REGULATION : Article 1 The amount of the subsidy shall be calculated on the basis of the area sown and harvested . Article 6From the 1972/73 marketing year, the general rules set out in the following Articles shall apply to the This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.1 OJ No L 160, 17.7.1971 , p . 1 . 590 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 June 1972 . For the Council The President G. THORN